DETAILED ACTION
This detailed action is in response to the application filed on December 10, 2018 and any subsequent filings.
Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-13, drawn to an arterial air capture chamber.
Group II, Claims 14-17, drawn to an extracorporeal flow path.
Group III, Claims 18-21, drawn to a method of performing hemodialysis.
Group IV, Claim 22, drawn to a method for priming a dialyzer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical features of an arterial air capture chamber, comprising a chamber body having a top portion and a bottom portion; a fluid inlet positioned on the bottom portion of the chamber body, the fluid inlet upwardly extending from the bottom portion to form a fluid inlet tube terminating in a fluid inlet port disposed on an inner wall of the chamber body, the fluid inlet port positioned at about a 90° turn relative to a fluid flow of the tube and disposed tangential to a circle plane formed by a center axis of the chamber body; and a fluid outlet positioned on the top portion of the chamber body, the fluid outlet downwardly extending to form a draw tube extending from a top portion of the chamber body to the bottom portion of the chamber body; the draw tube terminating in a beveled opening, said beveled opening opposedly positioned on the draw tube at about 180° relative to the fluid inlet port., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schnell, et al., U.S. Patent No. 6,051,134 (hereinafter "Schnell").  
Schnell discloses An arterial air capture chamber (10), comprising a chamber body (Fig. 3) having a top portion (16) and a bottom portion (15); a fluid inlet (32) positioned on the bottom portion of the chamber body (Fig. 3), the fluid inlet upwardly extending from the bottom portion to form a fluid inlet tube (30b) terminating in a fluid inlet port (38) disposed on an inner wall of the chamber body (Fig. 3 (note tube wall 30b is also an inner wall of the chamber body)), the fluid inlet port positioned at about a 90° turn relative to a fluid flow of the tube (Fig. 3) and disposed tangential to a circle plane formed by a center axis of the chamber body (Fig. 3, C5/L10-16); and a fluid outlet (34) positioned on the top portion of the chamber body (Fig. 3), the fluid outlet downwardly extending to form a draw 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779